FILED
                              NOT FOR PUBLICATION                           APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RITA HELEN HIDAYAT and MARIO                      No. 05-70802
SUCONGGA,
                                                  Agency Nos.      A096-362-895
               Petitioners,                                        A095-618-069

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Rita Helen Hidayat and her husband, Mario Sucongga, natives and citizens

of Indonesia, petition for review of the Board of Immigration Appeals’ orders

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law and review for substantial evidence

factual findings. Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008). We

deny in part and grant in part the petition for review, and we remand.

      Petitioners fail to raise any substantive challenge to the denial of their CAT

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not addressed in the argument portion of a brief are deemed waived).

      The record does not compel the conclusion that petitioners filed their asylum

application within a reasonable period of time after any extraordinary

circumstances. See 8 C.F.R. § 1208.4(a)(5); Husyev, 528 F.3d at 1181-82.

Accordingly, we deny the petition as to the asylum claim.

      Substantial evidence supports the agency’s determination that petitioners did

not experience harms in Indonesia amounting to past persecution. See Wakkary v.

Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009) (being beaten by youths, robbed of

sandals and pocket money, and accosted by a threatening mob did not compel a

past persecution finding). However, because the agency did not have the benefit of

our recent decisions in Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010), and

Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), we remand for the agency to

assess petitioners’ withholding of removal claim under the disfavored group


                                          2                                    05-70802
analysis in the first instance. See Tampubolon, 610 F.3d at 1062; see also INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  05-70802